Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0268929) in view of Cheng et al (US 2020/0205150). Hereinafter referred to as Lee and Cheng.
Regarding claims 1-2, 5-6, 9-10, and 13-14. Lee discloses a method performed by a terminal in a communication system, the method comprising: receiving, from a base station, information on a physical uplink control channel (PUCCH) and information on a physical downlink shared channel (PDSCH) (see paragraphs [0019], [0040], [0058], [0062], [0066]-[0067], [0069], [0073]); receiving, from the base station, downlink control information (DCI) including resource allocation information; receiving, from the base station, data on a resource determined based on the information on the PDSCH and the resource allocation information (see paragraphs [0019], [0040], [0058], [0062], [0066]-[0067], [0069], [0073]); identifying a PUCCH resource for transmitting hybrid automatic repeat request acknowledge (HARQ ACK) information based on the information on the PUCCH (see paragraphs [0019], [0040], [0058], [0062], [0066]-[0067], [0069], [0073]); 
Lee discloses all the limitations of the claimed invention with the exception of transmitting, to the terminal, the HARQ ACK information repeatedly, based on offset information included in the information on the PUCCH, in case that a symbol length of the PUCCH resource is equal to or less than 2 and repetitive transmission is configured for at least one transmission and reception point (TRP) for the PUCCH resource. However, Cheng, from the same field of endeavor, teaches configuring transmit, to the terminal, the HARQ ACK information repeatedly, based on offset information included in the information on the PUCCH, in case that a symbol length of the PUCCH resource is equal to or less than 2 and repetitive transmission is configured for at least one transmission and reception point (TRP) for the PUCCH resource (see at least title, abstract and paragraph [0111]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching Cheng, as indicated, into the communication method Lee for the purpose of improving reliability and latency requirement.
Regarding claims 2, 6, 10, and 14. Lee in view of Cheng discloses a method wherein the transmitting of the HARQ ACK information comprises transmitting the HARQ ACK information by changing transmission power in each PUCCH resource (see at least paragraph [0132]).
Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheng and further in view of Harada et al (US 2019/0373613) Hereinafter referred to as Harada.
Regarding claims 4, 8, and 12. Lee in view of Cheng discloses all the limitations of the claimed invention with the exception wherein the information on the PUCCH further includes information on a number of symbols, an index of a start symbol, and information on a number of repetitive transmissions. However, Harada, from the same field of endeavor, teaches the information on the PUCCH further includes information on a number of symbols, an index of a start symbol, and information on a number of repetitive transmissions (see at least paragraph [0052]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Harada, as indicated, into the communication method of Lee in view of Cheng for the purpose of coordinating communication and managing resources.
Allowable Subject Matter
Claims 3, 7, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476